Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-12, 14-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “receive native asset data, wherein the native asset data comprises asset data presented to a user during a user's interaction with an asset; extract telemetry data from the native asset data, wherein the telemetry data indicates a behavior, action, and/or state of one or more users in an in-asset environment corresponding to the asset data; store the telemetry data; retrieve user-specific data for a first user; determine an incident sampling frequency based on known incidents in the user- specific data; sample the telemetry data at the incident sampling frequency; detect an incident based on an output from the machine learning model, wherein the incident is an event in an asset related to the user's behavior; in response to detecting the incident, generate reconstructed asset data based on the telemetry data; and input/output circuitry configured to generate for presentation, in a user interface, an incident recommendation, in the cross-platform profile for the user, comprising the reconstructed asset data”, (with respect to Claims 2, 12) “receiving native asset data; extracting telemetry data from the native asset data; storing the telemetry data; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; retrieving non-native asset data; correlating a portion of the non-native asset data with the reconstructed asset data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data and the correlated portion”, (with respect to Claims 21, 22) “receiving native asset data; retrieving asset-specific data from the native asset data; determining an asset type based on the asset-specific data; extracting and storing telemetry data from the native asset data by determining an amount of down-sampling of the telemetry data based on the asset type; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data”, (with respect to Claims 23, 24) “receiving native asset data; retrieving user-specific data for a first user; randomly determining an incident sampling frequency; sampling telemetry data from the native asset data at the incident sampling frequency; storing the telemetry data; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Detecting anti-social gameplay is well known in the art. For instance, Dorn et al. (2021/0402304) in view of Cox et al. (2019/0291008) and Rudi et al. (2022/0032199) teaches detecting anti-social gameplay. However, Dorn in view of Cox and Rudi is silent on “receive native asset data, wherein the native asset data comprises asset data presented to a user during a user's interaction with an asset; extract telemetry data from the native asset data, wherein the telemetry data indicates a behavior, action, and/or state of one or more users in an in-asset environment corresponding to the asset data; store the telemetry data; retrieve user-specific data for a first user; determine an incident sampling frequency based on known incidents in the user- specific data; sample the telemetry data at the incident sampling frequency; detect an incident based on an output from the machine learning model, wherein the incident is an event in an asset related to the user's behavior; in response to detecting the incident, generate reconstructed asset data based on the telemetry data; and input/output circuitry configured to generate for presentation, in a user interface, an incident recommendation, in the cross-platform profile for the user, comprising the reconstructed asset data”, or “receiving native asset data; extracting telemetry data from the native asset data; storing the telemetry data; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; retrieving non-native asset data; correlating a portion of the non-native asset data with the reconstructed asset data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data and the correlated portion”, or “receiving native asset data; retrieving asset-specific data from the native asset data; determining an asset type based on the asset-specific data; extracting and storing telemetry data from the native asset data by determining an amount of down-sampling of the telemetry data based on the asset type; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data”, or “receiving native asset data; retrieving user-specific data for a first user; randomly determining an incident sampling frequency; sampling telemetry data from the native asset data at the incident sampling frequency; storing the telemetry data; detecting an incident based on an output from a machine learning model, wherein the machine learning model is trained to detect known incidents in training data comprising labeled telemetry data; in response to detecting the incident, generating reconstructed asset data based on the telemetry data; and generating for presentation, in a user interface, an incident recommendation comprising the reconstructed asset data”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715